DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.
This application is in condition for allowance except for the presence of claims 13-17 directed to Group II non-elected without traverse.  Accordingly, claims 13-17 are being cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Hwang (US 2011/0129759) is one of the closest prior arts of record. Hwang discloses a fuel cell ([0023]), wherein the electrode comprises a catalyst support in which a metal catalyst is supported on a carbon support, an antioxidant and an ionomer ([0077], [0078], [0015]), thus disclosing all the required materials within the electrode. However, Hwang is silent to the protection layer, especially when the ionomer layer provided… and comprising another ionomer. Mussell (US 5,882,810) is another one of the closest prior arts of record. This is because Mussel discloses a fuel cell (column 2 lines 1-15) two electrode layers (figure 1 #2 and 4, or #3 and 5) wherein the different electrode layers comprise different ionomers (column 6 lines 34-44). However, given the structure of the instant claimed invention Mussell is silent to the catalyst layer formed on the other side of the ionomer layer comprising… the ionomer. Thus, Mussell gives no reason to provide another layer with the same ionomer as the electrode layer. Yan (US 2005/0164072) is another one of the closest prior arts of record. Yan discloses a fuel cell ([0016]) and discloses an ionomer layer on the electrode (figure 1, [0021]-[0024]) with motivation of providing the ionomer layer ([0021]-[0024]) however, even if Yan was combined with Hwang, the modification would still be silent to the catalyst layer and the location of the catalyst layer as instantly claimed. Fay (US 2011/0027696) is another one of the closest prior arts of record. Fay discloses a fuel cell (figure 8, [0015]) wherein the fuel cell comprises a first electrode layer (figure 8 #12, [0021-[0022]), a second electrode layer (figure 8 #14, [0021]-[0022]) and an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/BRIAN R OHARA/Examiner, Art Unit 1724